Citation Nr: 1807459	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for lichen simplex chronicus (LSC), (claimed as a head rash).  

3.  Entitlement to service connection for prostate cancer.  

4.  Entitlement to service connection for erectile dysfunction (ED).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974, September 1977 to December 1979, and November 1980 to June 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which denied the benefits being sought.  

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have hypertension due to any incident of active service or that manifested within one year of separation from service.  

2.  The preponderance of the evidence reflects that the Veteran does not have LSC due to any incident of his active duty service.  

3.  The preponderance of the evidence reflects that the Veteran does not have erectile dysfunction due to any incident of his active duty service.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The Veteran's LSC was not incurred or aggravated in service.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

3.  The Veteran's erectile dysfunction was not incurred or aggravated in service.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is outlined in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Hypertension 

The Veteran has been diagnosed with hypertension.  STRs are void of complaints, treatment or diagnosis of hypertension.  The Veteran's blood pressure reading was 102/58 at separation examination in November 1995.  Blood pressure readings taken during service were within normal range. 

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as hypertension, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In this case, the evidence does not show that hypertension began within one year of separation from service.  Moreover, the Veteran has not so asserted.  Therefore, presumptive service connection for hypertension is not warranted.  
The Veteran has provided private treatment records showing a diagnosis of hypertension. However, the probative medical evidence of record does not show that his hypertension is related to service.  
Because there is no competent evidence linking hypertension to service, the evidence of record does not establish that it is at least as likely as not that hypertension is related to service or that it manifested to a compensable degree within one year following separation from service.  In fact, the record shows that the earliest diagnosis of hypertension was many years after the Veteran's active service ended.  
The Veteran has not submitted lay evidence in support of his claim for hypertension.  
Accordingly, the Board finds that the preponderance of the probative evidence of record weighs against the claim for service connection for hypertension.  Therefore, service connection for hypertension must be denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  
B.  Lichen Simplex Chronicus
The Veteran contends that he has LSC as a result of active service.  Specifically, he asserts that while stationed aboard the USS Bradley (FF 1041) and the USS Luce (DDG -38), the condition started and it has continued.  

The Veteran's service treatment records (STRs) are silent for complaints, treatment or diagnosis of LSC.  The STRs do report a history of skin conditions, including complaints of tinea versicolor and eczema in the earlier years of his service career.  Notes dated in February 1988 indicate that the Veteran was seen for complaints of a scaling scalp and was diagnosed with seborrheic dermatitis.  Moreover, notes dated in September 1988 indicate that the Veteran was seen for complaints of a flaking scalp, and sometimes sores on the scalp.  The examiner diagnosed the Veteran with possible seborrhea.  The Veteran was prescribed a dandruff shampoo.  The separation examination dated in November 1995, the Veteran indicated no skin diseases.  

Post-service VA notes dated in February 2011 indicate that the Veteran had a head rash for years and that he was seeing a dermatologist.  

Private treatment notes from North Florida Dermatology Associates, P. A., dated in October 2009, indicate that the Veteran reported having white, flaky scalp for years, at the vertex of the scalp.  The practitioner's notes indicate that the Veteran had a biopsy in June 2006 which revealed lichen simplex chronicus.  Upon examination, a 4 cm lichenified patch on the vertex of the scalp was noted.  The Veteran was prescribed Diprolene ointment and was told to avoid scratching the area.  

The Veteran underwent a VA examination in October 2011.  The examiner concluded that because there was "no rash today," he could not resolve the issue without resorting to mere speculation.  The examiner also noted that:

the current brown patch on [the] exam is in the anatomical area from which the Veteran had a biopsy, and therefore it is assumed that the brown patch seen on [the] exam today is the biopsy-proven lichen simplex chronicus.  It is speculative though to opine that scratching from the Veteran scalp sores/head rash in service led to the current lichen simplex chronicus.  The medical literature states "Lichen simplex chronicus is a skin disorder characterized by chronic itching and scratching.  The constant scratching causes thick, leathery brownish skin.  This is a skin disorder characterized by a self-perpetuating scratch-itch cycle.  It may begin with something that rubs irritates or scratches the skin, such as clothing.  This causes the person to rub or scratch the affected area.  Constant scratching causes the skin to thicken.  The thickened skin itches, causing more scratching causing more thickening.  The skin may become leathery and brownish in the affected area.  The [V]eteran did have documented sores on his scalp in service and his post-service treatment records state he had rash for years however separation exam was normal the last documentation in service of scalp rash or sore was 1994 and "years" is too ill-defined to be able to base an opinion.  It is possible that the brown patch currently on the [V]eteran's scalp is due to scratching of the in-service sore/rash overtime but in the 15 years since service trauma and/or new skin lesions are unknown.  

In October 2011 the VA medical examiner opined that it would be speculative for him to render an opinion regarding the etiological relationship of the Veteran's lichen simplex chronicus.  He stated that it was "speculative ...to opine that scratching from the Veteran scalp sores/head rash in service led to the current lichen simplex chronicus... because there was no current rash today."

The examiner's use of speculative language such as "possible" damages the probative value of the examination, but not its adequacy.  A speculative opinion is adequate if the examiner provides a reason why a nonspeculative opinion could not be rendered.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner thoroughly reviewed the Veteran's claims file, which includes his STRs, the VA post-service treatment records, and private treatment records provided by the Veteran.  The examiner adequately explained his findings.  Thus, the examination is adequate but not probative.  

The Board has considered the Veteran's lay statements.  He is competent to describe observable symptoms such as itching and scratching.  Because there is no universal rule as to competence on this issue, the Board must determine on a case by case basis whether a particular condition is the type of condition that is within the competence of a layperson to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Laypersons are competent to provide opinions on some medical issues.  Here, the Veteran's lay assertions are outweighed by the clinical evidence of record, which does not support the lay assertion of his having LSC during the appeal period.  There was no diagnosis of LSC while in service.  The record shows treatment therefor in 2009 and a private diagnosis in June 2006, 11 years after the Veteran left active duty service.  The Veteran, in this case, is not competent to self-diagnose LSC.  This is a complex medical question requiring laboratory findings.  Similarly, he is also not competent to link a skin problem to his period of active service.  His lay assertions are of low probative weight. 

Accordingly, the preponderance of the evidence of record is against the claim.  Therefore, service connection for LSC is denied.  Gilbert, 1 Vet. App. 49.  

C.  Erectile Dysfunction

The Veteran has been diagnosed with erectile dysfunction.  STRs show treatment for an undescended left testicle.  However, the STRs are void of complaints, treatment or diagnosis of erectile dysfunction.  The Veteran's separation examination in November 1995 revealed no genitourinary problems or complaints.  
The Veteran's post service treatment records are absent of complaint or diagnosis of erectile dysfunction.  
The Veteran was afforded a VA examination in October 2011.  The examiner opined that the Veteran's erectile dysfunction was not due to or the result of active duty service.  He explained that,
there is actually no objective evidence of erectile dysfunction (ED) in the medical record.  Generally, however, radiation therapy (RT) for prostate cancer is a well-known and accepted cause of ED and the [V]eteran when asked stated that his ED started after the RT in 2010.  Prostate cancer onset in 2010 and the [V]eteran was discharged from service in 1996, 14 years earlier.  The [V]eteran did have surgery in service for a congenital undescended testicle but had a normal testosterone level as late as May of 2006.  This would indicate that his remaining right testicle was producing sufficient testosterone to maintain the erectile ability and that his left orchiectomy for a congenital condition did not result in ED.  Separation exam [is] silent for ED.  
The Board finds the October 2011 conclusion and rationale from the VA examiner to be highly probative evidence against the Veteran's direct service claim.  
The Veteran in his NOD alleges that his ED was caused alternatively by his non service-connected leukopenia, which caused his prostate cancer, which in turn caused his ED - that they are all intertwined.  The Board notes that the Veteran is not service-connected for leukopenia and as a result, service connection on a secondary basis is not available.  
The Veteran is competent to report erectile dysfunction.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to show that his statement that he experienced these symptoms is not credible.  Barr v. Nicholson, 21 Vet. App. 303, However, determining the etiology of his ED falls outside of the Veteran's competence.  Determining the etiology of the Veteran's erectile dysfunction requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Additionally, his assertion was investigated by a competent medical professional and found to be not supportable.  As a result, his lay opinions are of low probative weight.  
The findings of the VA examiner outweigh the Veteran's assertion that his ED was related to service.  The preponderance of the probative evidence weighs against the claim of service connection on a direct basis for ED.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  Accordingly, service connection for erectile dysfunction must be denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for hypertension is denied.  

Service connection for lichen simplex chronicus  is denied.  

Service connection for erectile dysfunction is denied.  


REMAND

The Veteran contends that he developed prostate cancer as a result of cigarette smoke, paint thinner, and asbestos exposure while serving aboard the USS Bradley FF 1041 and the USS Luce DDG -38 in the Gulf.  Additionally, he contends that while in service, he had a low white blood cell count (leukopenia), as evidenced in his separation physical, which was a precursor to his current prostate cancer.  In this case, the record is not sufficient for the Board to decide the claim and therefore a VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate agency or agencies, with a request that they attempt to verify the Veteran's exposure to asbestos during his period of service as a stock clerk aboard the USS Bradley and the USS Luce.  

2.  Schedule the Veteran for an examination with an appropriate clinician to determine etiology of his prostate cancer.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current prostate cancer is caused or aggravated by a disease or injury in service, to include exposure to asbestos, paint thinner, and cigarette smoke.  

Although an independent review of the claims file is required, the examiner's attention is drawn to the Veteran's April 2012 statement that he had leukopenia in service, which made him more susceptible to cancer.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for a response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


